This opinion is subject to administrative correction before final disposition.




                                 Before
                    TANG, LAWRENCE, and KASPRZYK,
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Richard G. LANGILL
       Aviation Structural Mechanic Second Class (E-5), U.S. Navy
                               Appellant

                               No. 201900206

                           Decided: 29 January 2020.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Aaron C. Rugh, JAGC, USN. Sentence ad-
   judged 15 April 2019 by a special court-martial convened at Naval
   Station San Diego, California, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: confinement for 11
   months, 1 and a bad-conduct discharge.

   For Appellant: Lieutenant Commander Erin L. Alexander, JAGC,
   USN.

   For Appellee: Brian K. Keller, Esq.

                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).



   1  The convening authority suspended confinement in excess of 8 months pursuant
to a pretrial agreement.
               United States v. Langill, NMCCA No. 201900206


                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. The Entry of Judgment does not accurately re-
flect the disposition of Specification 3 of the Charge. As referred to special
court-martial, Specification 3 alleged Appellant committed an aggravated as-
sault. Appellant entered a plea of guilty to the lesser-included offense of as-
sault consummated by battery. Prior to announcement of the findings, the
trial counsel moved to withdraw the greater offense to be dismissed without
prejudice upon announcement of sentence, with such dismissal to ripen into
dismissal with prejudice upon completion of appellate review in which the
findings and sentence have been upheld. Although we find no prejudice from
these errors, Appellant is entitled to have court-martial records that correctly
reflect the content of his proceeding. United States v. Crumpley, 49 M.J. 538,
539 (N-M. Ct. Crim. App. 1998). Accordingly, pursuant to this Court’s author-
ity under Rule for Courts-Martial 1111(c)(2), Manual for Courts-Martial,
United States (2019 ed.), the Entry of Judgment shall be modified to properly
reflect the disposition of the greater offense originally alleged in Specification
3.
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                        2
UNITED STATES                                      NMCCA NO. 201900206

       v.                                                ENTRY
                                                          OF
Richard G. LANGILL                                     JUDGMENT
Aviation Structural Mechanic
Second Class (E-5)
U. S. Navy                                         As Modified on Appeal
                   Accused                            29 January 2020


   On 15 April 2019, the Accused was tried at Naval Station San Diego, California
by a special court-martial, consisting of a military judge sitting alone. Military
Judge Captain Aaron C. Rugh, JAGC, USN, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge :      Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Assault and Battery on or about 9 August 2018.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Assault and Battery on or about 9 August 2018.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 3: Aggravated Assault on or about 9 August 2018.
                       Plea: Not Guilty of aggravated assault, but Guilty of assault
                       and battery.
                   United States v. Langill, NMCCA No. 201900206
                             Modified Entry of Judgment

                         Finding: Guilty of assault and battery. 2

                                      SENTENCE

   On 15 April 2019, a military judge sentenced the Accused to the following:
       Confinement for 11 months.
       A bad-conduct discharge.
   The convening authority suspended confinement in excess of 8 months.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   2  The greater offense of aggravated assault was withdrawn and dismissed without preju-
dice, with such dismissal to ripen into prejudice upon completion of appellate review in which
the findings and sentence have been upheld.


                                              4